                UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

LANIS SOLOMON, JR
                      Plaintiff,

v.

ARMOR CORRECTIONAL HEALTH, INC., et al.,                         Case No. 19-CV-12
(HEALTHCARE-PROVIDERS, MEDICAL DIRECTOR,
NURSE PRACTITIONERS)

                       Defendants.




                     MOTION IN OPPOSITION TO PLAINTIFF’S
                   MOTION FOR DISMISSAL WITHOUT PREJUDICE



       NOW COMES Defendant, ARMOR CORRECTIONAL HEALTH INC., by its attorneys

CASSIDAY SCHADE LLP, in opposition of Plaintiff’s Motion and Motion to Dismiss Without

Prejudice (Dkt 21) and state as follows:

       Defendant Armor Correctional Inc., (“Defendant”) opposes the dismissal of this lawsuit

without prejudice. Pursuant to Fed. R. Civ. P. 41(a)(1)(A), absent a court order, Plaintiff may

only obtain an order of dismissal, without prejudice either by (i) filing a notice of dismissal

before the opposing party files an Answer or a motion for summary judgment, or (ii) by

stipulation of all parties who have appeared. Defendant has filed an Answer (Dkt 18).

       This Defendant does not stipulate to dismissal of this lawsuit without prejudice. This

Defendant will stipulate to a dismissal of this lawsuit with prejudice. Plaintiff’s alleged inability

to prosecute his claims should not outweigh Defendant’s right to defend and adjudicate alleged
claims against it as the lawsuit is already filed and work has commenced in preparing and

defending against Plaintiff’s claims.

          WHEREFORE, the Defendant, ARMOR CORRECTIONAL HEALTH INC., by their

attorneys CASSIDAY SCHADE LLP, respectfully prays that this Honorable Court dismiss this

lawsuit with prejudice.




Respectfully submitted this 27th day of November, 2019,



                                            /s/ John J. Reid
                                           One of the Attorneys for Defendant, ARMOR
                                           CORRECTIONAL HEALTHCARE INC.

John J. Reid
WI Bar No. 1057458
CASSIDAY SCHADE LLP
330 East Kilbourn Avenue, Suite 575
Milwaukee, WI 53202
(414) 224-1086
(414) 224-6044 – Fax
jreid@cassiday.com
9228690
